Case: 17-10633      Document: 00514439679         Page: 1    Date Filed: 04/20/2018




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 17-10633                            FILED
                                  Summary Calendar
                                                                        April 20, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICTOR MANUEL CASTILLO, also known as Victor Manuel Garza,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:16-CR-27-3


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
        Victor Manuel Castillo appeals his sentence for distributing and pos-
sessing with intent to distribute at least 50 grams of methamphetamine. He
asserts that the district court attributed too much drug weight to him. We af-
firm.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10633     Document: 00514439679      Page: 2   Date Filed: 04/20/2018


                                  No. 17-10633

      Castillo concedes responsibility for amounts he sold during controlled
buys and quantities he discussed during wiretapped calls—all told, about 1,000
grams of meth. But the sentencing court made Castillo answer for thousands
more. According to the presentence investigation report, the controlled buyer—
a confidential informant—claimed to be a repeat customer. The informant de-
tailed that, for six months before the first controlled buy, Castillo sold him two
to three ounces—and “fronted” another two to three ounces—every two to three
days. Castillo challenges that statement as unreliable and insufficient to carry
the Government’s burden to show drug quantity by a preponderance.
      Our review is for clear error. United States v. Harris, 740 F.3d 956, 966
(5th Cir. 2014). None exists “if the district court’s finding is plausible in light
of the record as a whole.” United States v. Reyna-Esparza, 777 F.3d 291, 294
(5th Cir. 2015).
      We see no clear error here. Under U.S.S.G. § 6A1.3’s commentary, a sen-
tencing court may consider “[o]ut-of-court declarations by an unidentified in-
formant” if “there is good cause for the non-disclosure of the informant’s iden-
tity and there is sufficient corroboration by other means.” For one thing, Cas-
tillo does not dispute the Government’s cause to withhold the informant’s iden-
tity. For another, the Government’s surveillance corroborated the informant’s
statement: Castillo had previously sold and fronted drugs to the informant and
trafficked several ounces of meth at a time. See United States v. Betancourt,
422 F.3d 240, 246–47 (5th Cir. 2005); United States v. Rogers, 1 F.3d 341, 343–
44 (5th Cir. 1993); cf. United States v. Godinez, 640 F. App’x 385, 386 (5th Cir.
2016). The district court also pegged the drug quantity at less than what the
informant alleged, and Castillo did not present evidence to show those findings
materially untrue. See United States v. Young, 981 F.2d 180, 185–86 (5th Cir.
1992); accord Betancourt, 422 F.3d at 247. We therefore AFFIRM.



                                        2